DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements filed June 29, 2020, September 1, 2021, and July 13, 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  They have been placed in the application file, but the information referred to therein that has been lined through has not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weber et al., US 2010/0105454 A1 (hereinafter Weber), in view of Santhana, US 2007/0265984 A1 (hereinafter Santhana), and further in view of Triplett, US 2010/0224681 A1 (hereinafter Triplett).

Regarding Claim 1:  Weber discloses a method for transferring funds between an electronic gaming device and a portable electronic device, the electronic gaming device having a value transfer device, the method comprising:
determining whether at least a portion of the monetary value of the digital ticket is to be transferred from the portable electronic device to the electronic gaming device (Weber, upon receiving the command regarding the acceptance, third-party device 1014 sends 2808 a requesttransfer command, which is one of the commands in the specific set, including the certain number of credits and gaming device ID of gaming device 1002 to account metering server 1312 [0671]).
Weber fails to explicitly disclose 
storing a digital ticket on the portable electronic device, the digital ticket having a monetary value associated therewith;
determining whether a wireless connection has been established between the portable electronic device and the electronic gaming device, provided that the portable electronic device is proximate to the electronic gaming device;
transmitting, via the wireless connection, the digital ticket from the portable electronic device to the electronic gaming device if the determining has determined that the at least a 
requesting conversion of the digital ticket to the monetary value associated therewith;
receiving a response approving the conversion of the digital ticket into the monetary value; and
rendering the monetary value for use on the electronic gaming device after the receiving has received the response approving the conversion of the digital ticket into the monetary value.
Santhana teaches 
storing a digital ticket on the portable electronic device, the digital ticket having a monetary value associated therewith (Santhana, digital points stored against a particular currency indicator correspond to the currency of a particular country, and tagged to a unique currency indicator [0039]);
determining whether a wireless connection has been established between the portable electronic device and the electronic gaming device, provided that the portable electronic device is proximate to the electronic gaming device (Santhana, upon launching the software application in the first mobile device 103, a transaction request is sent from the first mobile device to the second mobile device; the transaction request includes the unique RFID identifier and the unique digital certificate of the first mobile device; upon receiving the transaction request from the first mobile device, the second mobile device checks the authenticity of the RFID identifier sent by the first mobile device; the digital certificate received from the first mobile device via radio frequency communication, is verified by the second mobile device; if the RFID identifier and the digital certificate provided by the first mobile device are determined to be valid, the second RFID device responds by transmitting a reply authorizing the transaction with the first mobile device; the reply from the second mobile device includes the unique RFID identifier and the digital certificate of the second mobile device; the first mobile device upon receiving the RFID identifier and the digital certificate from the second mobile device verifies the authenticity 
transmitting, via the wireless connection, the digital ticket from the portable electronic device to the electronic gaming device if the determining has determined that the at least a portion of the monetary value of the digital ticket is to be transferred from the portable electronic device to the electronic gaming device (Santhana, upon receiving the confirmation from the second mobile device to transfer digital value points to the second mobile device, the first mobile device transfers the digital value points specified by the user of first mobile device to the second mobile device 106 [0023]).
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber fails to explicitly disclose the details of how the transfer of money is accomplished.  
In related art, Santhana teaches a method and system for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Santhana [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Santhana [Abstract]).  The transaction is initiated by the first mobile device with the second mobile device by exchanging RFID identifiers and digital 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the method that allows users equipped with RFID enabled mobile devices to transact over a short range as taught by Santhana in order to easily allow for money transfer without a need for connectivity to a banking infrastructure or a central network.
Triplett teaches 
requesting conversion of the digital ticket to the monetary value associated therewith (Triplett, the consumer 20 can initiate a transaction at a merchant 60 (step 250); the consumer 20 may initiate the transaction in any suitable manner [0059] and [Fig. 3]);
receiving a response approving the conversion of the digital ticket into the monetary value (Triplett, the server computer 80(a) can then send the authorization request message to the issuer 90 to authorize (or decline) the transaction based on the amount of the transaction (taking into account the appropriate currency conversion) [0062] and [Fig. 3]); and
rendering the monetary value for use on the electronic gaming device after the receiving has received the response approving the conversion of the digital ticket into the monetary value (Triplett, in the above-described embodiment, the payment processing network 80 performs the foreign currency conversion process [0064]).

In related art, Triplett teaches a method and system is disclosed herein for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Triplett [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Triplett [Abstract]).  Digital certificates are provided in each mobile phone for the purpose of authenticating the mobile devices (Triplett [Abstract]).  The transaction is initiated by the first mobile device with the second mobile device by exchanging RFID identifiers and digital certificates via radio frequency identification transmission and reception (Triplett [Abstract]).  Digital certificates can be exchanged between the digital wallets of the first and second mobile devices using radio frequency transmission (Triplett [Abstract]).  The method and system disclosed herein allows users equipped with RFID enabled mobile devices to transact over a short range without a need for connectivity to a banking infrastructure or a central network (Triplett [Abstract]).  In one embodiment of the method described in FIG. 1, the first mobile device is an RFID enabled mobile phone, herein mobile phone, and the second mobile device is an RFID enabled automated teller machine (ATM) (Triplett [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the conversion of money in a digital wallet as taught by Triplett to the gaming machine with a virtual ATM as disclosed by Weber in order to offer users a full host of financial functions to users of the ATM on the gaming machine.

Regarding Claim 2:  Weber discloses a method for transferring funds between an electronic gaming device and a portable electronic device, the electronic gaming device having a value transfer device, the method comprising:  
determining whether at least a portion of the monetary value of the digital ticket is to be transferred from the portable electronic device to the electronic gaming device (Weber, upon receiving the command regarding the acceptance, third-party device 1014 sends 2808 a requesttransfer command, which is one of the commands in the specific set, including the certain number of credits and gaming device ID of gaming device 1002 to account metering server 1312 [0671]).
Weber fails to explicitly disclose 
storing a digital ticket on the portable electronic device, the digital ticket having a monetary value associated therewith;
determining whether a wireless connection has been established between the portable electronic device and the electronic gaming device, provided that the portable electronic device is proximate to the electronic gaming device;
in one embodiment of the method described in FIG. 1, the first mobile device is an RFID enabled mobile phone, herein mobile phone, and the second mobile device is an RFID enabled automated teller machine (ATM) [0035])
transmitting, via the wireless connection, one or more fund transfer parameters from the portable electronic device to the electronic gaming device;
validating the digital ticket using at least one of the one or more fund transfer parameters transferred to the electronic gaming device from the portable electronic device; and
displaying a credit amount on the electronic gaming machine corresponding to the monetary value transferred if the validating has determined that the digital ticket is valid. 
Santhana teaches 

determining whether a wireless connection has been established between the portable electronic device and the electronic gaming device, provided that the portable electronic device is proximate to the electronic gaming device (Santhana, upon launching the software application in the first mobile device 103, a transaction request is sent from the first mobile device to the second mobile device; the transaction request includes the unique RFID identifier and the unique digital certificate of the first mobile device; upon receiving the transaction request from the first mobile device, the second mobile device checks the authenticity of the RFID identifier sent by the first mobile device; the digital certificate received from the first mobile device via radio frequency communication, is verified by the second mobile device; if the RFID identifier and the digital certificate provided by the first mobile device are determined to be valid, the second RFID device responds by transmitting a reply authorizing the transaction with the first mobile device; the reply from the second mobile device includes the unique RFID identifier and the digital certificate of the second mobile device; the first mobile device upon receiving the RFID identifier and the digital certificate from the second mobile device verifies the authenticity of the RFID identifier and the digital certificate of the second mobile device 105; if the RFID identifier and the digital certificate provided by the second mobile device are determined to be valid, the first mobile device authenticates the transaction with the second mobile device [0022]; in one embodiment of the method described in FIG. 1, the first mobile device is an RFID enabled mobile phone, herein mobile phone, and the second mobile device is an RFID enabled automated teller machine (ATM) [0035]);
transmitting, via the wireless connection, one or more fund transfer parameters from the portable electronic device to the electronic gaming device (Santhana, upon receiving the 
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber fails to explicitly disclose the details of how the transfer of money is accomplished.  
In related art, Santhana teaches a method and system for conducting money or value point transactions between a first mobile device and a second mobile device in a network of a plurality of mobile devices (Santhana [Abstract]).  Each mobile device contains a radio frequency identification module with a digital wallet on each said mobile device for storing and processing digital value points (Santhana [Abstract]).  The transaction is initiated by the first mobile device with the second mobile device by exchanging RFID identifiers and digital certificates via radio frequency identification transmission and reception (Santhana [Abstract]).  Digital certificates can be exchanged between the digital wallets of the first and second mobile devices using radio frequency transmission (Santhana [Abstract]).  The method and system disclosed herein allows users equipped with RFID enabled mobile devices to transact over a short range without a need for connectivity to a banking infrastructure or a central network (Santhana [Abstract]).  In one embodiment, a first mobile device is an RFID enabled mobile phone and a second mobile device is an RFID enabled automated teller machine (ATM) (Santhana [0035]).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the gaming machine with a virtual ATM as disclosed by Weber with the 
Triplett teaches
validating the digital ticket using at least one of the one or more fund transfer parameters transferred to the electronic gaming device from the portable electronic device (Triplett, the server computer 80(a) can then send the authorization request message to the issuer 90 to authorize (or decline) the transaction based on the amount of the transaction (taking into account the appropriate currency conversion) [0062] and [Fig. 3]); and
displaying a credit amount on the electronic gaming machine corresponding to the monetary value transferred if the validating has determined that the digital ticket is valid (Triplett, in FIG. 4A, the display 40(a) has information 40(a)-1 including the balance (i.e. load value) of the loadable portable consumer device 30 and the currency associated with the balance; in this example, the balance is "$1000" and the currency is "U.S. Dollars (USD)" [0069] and [Fig. 4A]; in FIG. 4B, the display 40(a)'' that has information 40(a)-4 including the balance (i.e., load value) and the currency of the balance of the loadable portable consumer device 30 after the currency has been converted according to the information 40(a)-2 in FIG. 4A; in this illustrated example, the new load value is "$1223.33" in the currency of "Canada Dollars (CAD)" [0071] and [Fig. 4B]). 
Weber discloses a system for interfacing with a third-party application (Weber [Abstract])).  A gaming machine with a master gaming controller may execute externally-controlled interface (ECI) processes that enable content generated and managed on the remote host to be output on the gaming machine (Weber [0058]).  In some embodiments, the ECI content may include a virtual Automatic Teller Machine (ATM) 616 which may enable the gaming machine to provide fund transfers and monetary account management (Weber [0190]).  Weber fails to explicitly disclose the details of how the transfer of money is accomplished.  

It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the conversion of money in a digital wallet as taught by Triplett to the gaming machine with a virtual ATM as disclosed by Weber in order to offer users a full host of financial functions to users of the ATM on the gaming machine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715